Citation Nr: 0124894	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  97-29 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
February 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In July 1998, the Board held that the appellant's claim for 
service connection for the cause of the veteran's death was 
not well-grounded.  Thereafter, the appellant appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a decision dated October 10, 
2000, the Court vacated the Board's July 1998 decision and 
remanded the matter to the Board for appropriate procedural 
compliance.


REMAND

The appellant, the veteran's widow, contends that she is 
entitled to service connection for the cause of the veteran's 
death.  In August 1984, the veteran died at age 57 with the 
cause of death listed as cardio-respiratory arrest, due to 
pleural effusion, as a consequence of metastatic carcinoma.  
Carcinoma of the bowel was listed as a significant condition 
contributing to death.  In 1994 the appellant filed a claim 
asserting that her husband had been exposed to ionizing 
radiation while on active duty and that the radiation caused 
him to develop colon cancer.

The appellant contends that the veteran repeatedly stated 
that he had participated in clean-up operations in Japan 
where the atomic bomb had been dropped.  She also maintained 
that the veteran was continually ill after his discharge from 
active service and had frequently sought treatment at the VA 
Hospitals in Marlin and Temple, Texas.  She stated that the 
veteran had been in and out of hospitals until his death.  
She reported that a doctor told her that the veteran's cancer 
was due to radiation and that a television documentary showed 
that black soldiers were sent to Japan to clean up after the 
bombing.

A March 1995 Report of Contact reflects that the VA Medical 
Center in Temple, Texas, informed the RO that its medical 
records were in the process of being reorganized and that 
there was no way of predicting when the RO could expect the 
records.  A review of the claims folder shows that this is 
the last notation concerning the RO's efforts to obtain the 
VA medical records.

In its decision of October 2000, the Court held that a remand 
was required in this case to acquire VA treatment records 
from VA medical facilities in Marlin and Temple, Texas, 
because such treatment records could be determinative of the 
claim.

In addition to VA treatment records created prior to 1984, 
the Board finds that an attempt should be made to obtain more 
complete treatment records for 1984, particularly for the 
period immediately prior to the veteran's death.  The death 
certificate reflects that the veteran was hospitalized at a 
private medical facility at the time of death.

Since the appellant has maintained that a physician told her 
that radiation exposure caused the veteran's cancer, 
additional information should be obtained from the appellant 
regarding this physician and the place where he or she was 
treating the veteran so that an attempt may be made to 
associate records of this physician with the file.

On November 9, 2000, while the appeal was pending before the 
Court, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), which, among other things, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The law also eliminated the concept of 
well-groundedness and is applicable to all claims filed on or 
after the date of enactment or those filed before the date of 
enactment but not yet final as of that date.  On August 29, 
2001, VA issued regulations implementing the provisions of 
the VCAA "to establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits."  See 66 
Fed. Reg. 46520 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should obtain complete, 
original medical records concerning the 
veteran for any treatment he received at 
VA medical facilities, to include records 
of all treatment he received at VA 
medical facilities in Marlin and Temple, 
Texas.  The RO should also ensure that 
all medical records are obtained for 
1984, including records from the 
veteran's final hospitalization.

2.  The RO should request the appellant to 
identify the physician who stated that 
radiation exposure caused the veteran's 
fatal cancer.  The appellant should be 
requested to provide information 
concerning the location where the veteran 
was treated by this physician and any 
other information which may assist in 
locating this physician's records.  The RO 
should attempt to associate records of 
this physician with the file.

3.  The RO must then review the claims 
file and ensure that all notification and 
development actions required by the VCAA 
and the implementing regulations are fully 
complied with and satisfied.

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death.  All additional evidence 
and argument submitted by the appellant 
should be considered and the RO should 
determine whether any additional 
assistance is required by the VCAA and 
the implementing regulations, such as 
obtaining a medical opinion as to the 
possibility of a relationship between any 
incident of the veteran's military 
service and the fatal cancer.  In the 
event the benefits sought are not 
granted, the appellant and her 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


